Citation Nr: 1228608	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for osteoarthritis of the right knee, to include as due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of service connection for tinnitus, bilateral hearing loss, and for osteoarthritis of the right knee, to include as due to a service-connected left knee disability.  A Travel Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran was exposed to significant acoustic trauma during active service as a jet engine aircraft crew chief, including while in combat in Vietnam.

2.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence shows that his tinnitus is related to active service.

3.  In statements on a VA Form 21-4138 dated on August 31, 2009, and date-stamped as received by the RO on September 10, 2009, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of service connection for bilateral hearing loss and for osteoarthritis of the right knee, to include as due to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for bilateral hearing loss and for osteoarthritis of the right knee, to include as due to a service-connected left knee disability.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the duties to notify and assist with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection for Sinusitis

The Veteran contends that he incurred tinnitus during active service.  He specifically contends that he experienced tinnitus while on active combat service as a jet engine aircraft crew chief in Vietnam.  He alternatively contends that his current tinnitus is related to active service.


Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred tinnitus while on active combat service as a jet engine aircraft crew chief in Vietnam.  The competent evidence supports the Veteran's contentions regarding exposure to significant acoustic trauma while in combat in Vietnam.  A review of the Veteran's available service personnel records shows that he served in a combat zone as a jet engine aircraft crew chief while assigned to the 559th Tactical Fighter Squadron at Cam Ranh Bay Air Base, Vietnam, from August 1968 to August 1969.  The Veteran's performance reports from this time period indicate that he performed "maintenance and ground handling of aircraft."  He also supervised and monitored maintenance being performed by others in his unit.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was jet aircraft mechanic.  Although the Veteran's service treatment records do not demonstrate the presence of tinnitus during active service, because the Veteran's lay assertions and Board hearing testimony concerning in-service incurrence of tinnitus while in combat in Vietnam are consistent with the circumstances, condition, or hardships of such service, the Board finds that the Veteran's tinnitus was incurred during active combat service in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The competent evidence also demonstrates that the Veteran has experienced tinnitus continuously since his service separation.  For example, on VA outpatient treatment in June 2008, the Veteran's complaints included a history of tinnitus which had lasted for "25+ years."  His tinnitus was constant and bilateral.  He experienced tinnitus "mostly in quiet."  

On VA examination in September 2008, the Veteran's complaints included tinnitus for approximately 25 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he only noticed tinnitus "when it's really quiet."  A history of combat service was noted.  The Veteran stated that he had been exposed to in-service acoustic trauma from jet aircraft and combat.  He also stated that he had occupational noise exposure from cranes, forklifts, and shears.  He stated further that he had recreational noise exposure from "motorcycles when he was younger."  The Veteran's tinnitus was bilateral and constant and "has been present for approximately 25 [years]...he's not really sure."  The VA examiner opined that the Veteran's current complaint of tinnitus was less likely than not related to active service based on hearing thresholds within normal limits at his separation physical examination and the Veteran's own report that he first became aware of tinnitus 25 years earlier and his positive history of occupational and recreational noise exposure.

In statements on his October 2008 notice of disagreement, the Veteran contended that there were several inaccuracies in the September 2008 VA examination report.  He stated that, although he had worked following service separation "in a company that had cranes, forklifts, and shears...I did not work in close proximity to the louder of them which was the shears.  I worked in shipping and receiving, not in production where the noise was.  The cranes and forklifts were electric powered so there was not a lot of loud noise."  The Veteran also contended that he had reported to the September 2008 VA examiner that he had experienced tinnitus since active service "but it had been worse in the past 25 years."

In a July 2009 letter, D.L.R., M.D., stated that the Veteran had a high frequency sensorineural hearing loss "somewhat more prominent in the left than the right ear of a mild to moderate nature.  This would certainly be consistent with your complaints of tinnitus."  Dr. D.L.R. also stated that exposure to jet aircraft engines "can cause cumulative damage to the inner ear that can give this type of picture clinically."  Dr. D.L.R. reinforced his July 2009 opinion concerning the nature and etiology of the Veteran's tinnitus in an April 2012 letter which was submitted by the Veteran in support of his claim along with a waiver of RO jurisdiction.

The Veteran testified at his May 2012 Board hearing that his tinnitus began while on active service.  See Board hearing transcript dated May 17, 2012, at pp. 3.  He also testified that he had been exposed to constant noise while a crew chief for jet aircraft engines in Vietnam and it had been impossible to wear hearing protection all of the time while servicing these aircraft.  Id., at pp. 4-5.  He testified further that, following his service separation, his post-service employment had involved mostly office work and he was required to wear hearing protection.  Id., at pp. 6-7.  The Veteran confirmed on questioning from the Veterans Law Judge that his tinnitus had been continuous since active service and his most significant acoustic trauma had occurred during service.  Id., at pp. 8.

The evidence shows that the Veteran currently experiences tinnitus that is related to active service.  He has reported consistently in lay statements and hearing testimony that he incurred tinnitus while on active combat service in Vietnam.  The competent evidence in this case indicates that the Veteran's current tinnitus is related to his active combat service in Vietnam.  The Veteran's service personnel records confirm that he served in combat in Vietnam as a jet engine aircraft crew chief.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The post-service VA treatment records demonstrate that the Veteran has been diagnosed as having tinnitus which is related to active combat service in Vietnam.  

The Board acknowledges in this regard that, following VA examination in September 2008, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to active service.  It appears that the September 2008 VA examiner found it significant that the Veteran reported that he first had noticed tinnitus 25 years earlier (in approximately 1983) or many years following his service separation in August 1969.  It also appears that the September 2008 VA examiner found it significant that the Veteran's hearing was within normal limits at his separation physical examination.  This suggests that the September 2008 VA examiner found the lack of contemporaneous evidence of in-service tinnitus to be persuasive support for her negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Veteran testified credibly before the Board in May 2012 that, in fact, the September 2008 VA examiner had misunderstood him and he had reported to this examiner that his tinnitus had worsened in the previous 25 years although it had been present continuously since active service.  The Veteran also testified credibly in May 2012 that the September 2008 VA examiner had mischaracterized his reported post-service occupational noise exposure and that, in fact, he had not been exposed to significant post-service occupational acoustic trauma from cranes, forklifts, and shears even though he had worked in shipping and receiving where cranes and forklifts had been operated.  He further testified credibly in May 2012 that he had worn hearing protection routinely in his post-service employment.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It appears that the September 2008 VA examiner based her negative nexus opinion concerning the etiological link between the Veteran's tinnitus and his active combat service on several inaccurate factual premises (i.e., the Veteran first experienced tinnitus many years after active service, he only had a 25-year history of tinnitus, and he had significant post-service occupational noise exposure).  Given the inadequacy of the September 2008 VA examination report, the Board finds that it is less than probative on the issue of whether the Veteran's tinnitus is related to active service.  See also Barr, 21 Vet. App. at 303 (holding that, when VA undertakes to provide Veteran with VA examination, it must be adequate for VA purposes).  

The remaining post-service evidence persuasively suggests that the Veteran's current tinnitus is related to active service.  Dr. D.L.R. stated in July 2009 and in April 2012 that the exposure to jet aircraft engines can cause tinnitus.  This clinician also stated that what the Veteran had reported to him concerning the nature and etiology of his tinnitus was consistent with the clinical picture of tinnitus that he presented.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for tinnitus.

Dismissal of Service Connection Claims

In the currently appealed rating decision issued in October 2008, the RO denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for osteoarthritis of the right knee, to include as due to a service-connected left knee disability.  The Veteran perfected a timely appeal with respect to these claims.  In statements on a VA Form 21-4138 dated on August 31, 2009, and date-stamped as received by the RO on September 10, 2009, the Veteran requested a withdrawal of his appeal with respect to these claims.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's September 2009 VA Form 21-4138 requesting withdrawal of his appeal for service connection for bilateral hearing loss and for osteoarthritis of the right knee, to include as due to a service-connected left knee disability, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.



ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for osteoarthritis of the right knee, to include as due to a service-connected left knee disability, is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


